EDWARD C. REED, Jr., District Judge.
The defendant has served and filed a demand for security for costs and charges which may be awarded against the plaintiff. The plaintiff has responded that the defendant failed to attach points and authorities as required in a United States district court.
Points and authorities are required in support of motions by Local Rule 16. However, a demand pursuant to NRS 18.130 is here involved, rather than a motion. Therefore, the absence of points and authorities is not erroneous.
It has been the policy of the United States District Court for the District of Nevada to enforce the requirements of NRS 18.130 in diversity actions. This is also the general practice elsewhere. See Ilro Pro*306ductions, Ltd. v. Music Fair Enterprises, 94 F.R.D. 76 (S.D.N.Y.1982); Keller Research Corp. v. Roquerre, 99 F.Supp. 964 (S.D.Cal.1951); Port Construction Company v. Virgin Islands Housing Authority, 284 F.Supp. 774 (D.V.I.1968).
IT IS, THEREFORE, HEREBY ORDERED that the plaintiff comply with the requirements of NRS 18.130.
IT IS FURTHER ORDERED that notice that security is required shall be deemed to have been served on the plaintiff as of the date of this minute order.